Citation Nr: 0901384	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-31 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus of the cervical spine with radiculopathy.

2.  Entitlement to service connection for a herniated nucleus 
pulposus of the lumbosacral spine with radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active military service from September 
1984 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in December 2002 by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for a herniated nucleus pulposus of the cervical 
and lumbosacral spine with radiculopathy.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in August 2006; a transcript 
of the hearing is of record.  

In September 2006, the Board remanded the appeal to the RO 
for additional development.  The development has been 
completed, and the case is before the Board for final review.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Persuasive evidence of record indicates that the 
veteran's current herniated nucleus pulposus of the cervical 
spine with radiculopathy is not the result of an injury or 
disease incurred in service.

3.  Persuasive evidence of record indicates that the 
veteran's current herniated nucleus pulposus of the 
lumbosacral spine with radiculopathy is not the result of an 
injury or disease incurred in service.


CONCLUSIONS OF LAW

1.  A herniated nucleus pulposus of the cervical spine with 
radiculopathy was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2008).

2.  A herniated nucleus pulposus of the lumbosacral spine 
with radiculopathy was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to a rating in excess of 30 percent for her 
service-connected psychological factors affecting a 
musculoskeletal condition was received in November 2002 and 
was eventually construed by the RO as a claim for service 
connection for a neck and low back disability.  In 
correspondence dated in September 2004 and September 2006, 
she was notified of the provisions of the VCAA as they 
pertain to the issue of service connection.  These letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing her claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate her claims.  In addition, the 
September 2006 letter notified her of how VA determines the 
disability rating and effective dated when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records, private treatment records, and 
VA treatment records have been obtained and associated with 
her claims file, and she has been provided with 
contemporaneous VA spine examinations to assess the nature 
and etiology of her claimed neck and low back disabilities.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that she has current neck and low back 
disabilities as a result of an in-service motor vehicle 
accident in October 1985.

The veteran's service treatment records show that she was 
involved in a car accident in October 1985, and x-ray reports 
revealed a fractured left pubic ramus (pelvis) and normal 
lumbosacral spine.  In a November 1985 physical therapy 
consultation note, she complained of right side lumbosacral 
pain with prolonged sitting.  The assessment was possible 
sacroiliac strain.

Service treatment records from March 1987 to August 1987 
reflected ongoing complaints of low back pain.  An x-ray 
report of the lumbosacral spine dated in April 1987 noted 
mild levoscoliosis and narrowing of the posterior aspect of 
the L5-S1 disc space with some increased end plate reaction 
compared with the October 1985 x-ray study.  The radiologist 
also noted that mild retrolisthesis was also suggested at the 
L5-S1 level, although the posterior elements appeared to be 
intact.  No further abnormality was evident to the 
radiologist.  In an orthopedic consultation note dated in May 
1987, the examiner assessed chronic low back pain unrelated 
to previous pelvic fracture. 

In a service treatment note dated in December 1987, the 
veteran reported that she woke up with a stiff neck.  The 
assessment was muscle spasm.  Additional service treatment 
notes dated from January to December 1988 showed ongoing 
complaints of neck, upper back, and shoulder pain with no 
reported history of trauma since the October 1985 accident 
and a complaint of lower back pain in October 1988.  
Assessments included cervical muscle spasm and chronic 
cervical strain.  An orthopedic consultation report dated in 
October 1988 listed an impression of chronic cervical strain, 
and the examiner questioned whether a functional component 
was involved.  In a mental health clinic consultation report 
dated in November 1988, the examiner's impression was listed 
as psychological factors affecting physical condition - 
maintaining and exacerbating cervical strain.  The examiner 
noted that the veteran's symptoms did not appear to be 
intentionally produced, but were being exacerbated and 
maintained by psychological factors, mostly through problems 
at work.

In a medical evaluation board (MEB) examination and narrative 
summary report dated in December 1988, the physician noted 
the veteran's diagnosis of chronic cervical strain with a 
questionable functional impairment, normal x-rays of the 
shoulders and cervical spine, and recent referral to the 
mental health clinic.  On physical examination, the physician 
reported the veteran's neck to have free range of motion with 
no palpable tenderness and strength that was five out of 
five.  He reported that her back had palpable tenderness over 
the right trapezius, no edema, no erythema, no palpable 
tenderness along the spinous processes, and no obvious spinal 
deformity.  In a report of the findings and disposition of 
the physical evaluation board (PEB) dated in February 1989, 
the board recommended separation based on a diagnosis of 
chronic neck and back pain associated with psychological 
factors affecting physical condition.

In a post-service VA spine examination report dated in 
October 1989, x-rays of the cervical spine were noted to show 
a loss of the normal lordoses with minimal reversed curvature 
at about the level of C3 and C4.  The bodies of the 
vertebrae, the intervertebral disc spaces, neural foramina, 
and posterior elements were noted to be intact.  Following a 
physical examination, the physician's impression was mild 
residual of cervical sprain at the time of examination.

In private treatment notes from M. R., M. D., dated in August 
and October 1989, the veteran complained of a stiff neck.  
The assessments included neck strain and cervical spine 
grossly unremarkable pending final radiology review.  An x-
ray report of the cervical spine dated in October 1989 listed 
an impression of normal cervical spine.

In a VA spine examination report dated in April 1991, the 
veteran complained of low back pain and neck and muscle 
spasms.  The examiner reported that x-rays of the cervical 
spine obtained in March 1991 were essentially negative for 
fracture or dislocation, and there was some straightening of 
the normal cervical lordotic curve.  The impression was 
recurrent cervical paravertebral muscle spasm and negative 
low back exam.

VA treatment notes dated from October 1989 to February 1991 
contain complaints of neck and back pain.  Cervical spine 
range of motion testing was reported to be within normal 
limits, and the assessments included chronic cervical strain.  
VA treatment notes dated from April 1992 to February 1994 
document continued complaints of neck and back pain.  
Assessments included acute muscle spasm and mechanical low 
back pain.

In a private treatment note from J. D., M. D. dated in 
October 1991, the veteran complained of neck pain.  On 
physical examination, she had full range of motion of the 
neck.  The physician also reported that recent x-rays 
revealed distinct C5-6 narrowing, what appeared to be an 
anterior calcification of a bulging anterior disc annulus, no 
movement on flexion-extension views but wide patent foramina.  
Neurologic testing of the upper and lower extremities was 
noted to be normal.

In VA treatment notes dated in January and February 1992, the 
veteran complained of muscle spasms in her neck.  The 
assessments were chronic paracervical pain/spasm and muscle 
strain.

In a VA spine examination dated in March 1992, the veteran 
complained of neck and low back pain that she attributed to 
an in-service readiness exercise in 1986.  An x-ray report of 
the cervical spine showed straightening of the normal 
cervical curvature, neck leaning to the left, vertebral 
bodies normal in height, and minimal narrowing of the L5-S1 
interspace.  An x-ray report of the lumbosacral spine showed 
minimal anterior displacement of S1 in relation to L5, 
vertebral bodies normal in height, well-maintained 
intervertebral spaces, and minimal dextroscoliosis of the 
lumbar spine.  Following a physical examination, the 
physician's impression was no significant objective findings 
of residuals of the pelvic fracture and no evidence of 
pathology in her neck or cervical spine.  The physician added 
that he believed there was a strong psychological overlay to 
the veteran's complaints.

In a VA spine examination report dated in March 1994, the 
examiner noted that an x-ray of the lumbosacral spine from 
February 1994 was essentially negative except for some 
minimal osteoarthritic changes in the lumbar spine, and an x-
ray of the cervical spine was essentially negative.  
Following a physical examination of the veteran, the 
impression was negative low back examination, negative 
cervical examination, and marked anxiety with some depressive 
overlay present.

In VA treatment notes dated from March to June 1994, the 
veteran complained of neck pain with spasms and back pain.  
The assessments included cervical paraspinal spasm of neck 
and mechanical low back pain.  A VA magnetic resonance 
imagining (MRI) report of the lumbar spine dated in June 1994 
indicated that L4-5 was without evidence of annular bulge or 
a focal herniated nucleus pulposus, L5-S1 demonstrated 
minimal circumferential annular bulge without evidence of 
focal disc herniation, and the impression was listed as L5-S1 
minimal annular bulge with neural foramina patent bilaterally 
and early intervertebral disc degenerative desiccation 
changes.

Private physical therapy notes from Health South dated from 
August to September 1994 show treatment for complaints of 
sacroiliac and low back pain.

In a private treatment note from G. W., M. D., dated in March 
2002, the veteran complained of intermittent neck pain and 
low back pain, which had become worse since July 2001.  The 
impression included neck pain with herniated nucleus pulposus 
and low back pain with right sciatica versus right hip 
injury.  In a private treatment note dated in April 2002, the 
veteran reported being in a 1997 motor vehicle accident and 
having surgery in March 2002.  She reported increased neck 
pain since the surgery and intermittent low back pain 
radiating to her right hip.  Following a physical examination 
and MRI studies, the physician's impression included neck 
pain - herniated nucleus pulposus C5-6, bulging C3-4, C4-5; 
and low back pain - herniated nucleus pulposus L5-S1.  In a 
private treatment note dated in June 2002, Dr. G. W.'s 
impression included herniated nucleus pulposus C5-6 with 
right C6 radiculopathy and bulging C3-4 and C4-5, and 
herniated nucleus pulposus L5-S1 with right S1 radiculopathy.

In a private MRI report from M. P., M. D., J. D., dated in 
September 2003, the impression was listed as small central 
herniated nucleus pulposus at L5-S1 and small left 
intraforaminal herniated nucleus pulposus at L4-5.

In a VA spine examination report dated in April 2004, the 
veteran related multiple complaints regarding her neck and 
low back and stated that she was involved in a motor vehicle 
accident in 1985.  Following a review of a VA lumbosacral 
spine x-ray report dated in November 2003, which was 
interpreted as normal; and a VA MRI of the cervical spine 
dated in November 2003, which showed spondylosis mostly in 
C5-C6 and C6-C7 without stenosis or focal disc herniation or 
evidence of neurocompressive pathology; the physician opined 
that the veteran's current complaints were not clearly 
orthopedic in nature.  He explained that while she had 
multiple diffuse complaints, they were without specific 
dermatomal distribution in either the cervical or lumbar 
regions.  He opined that the multiple findings on physical 
examination as well as her history were more consistent with 
a diagnosis such as fibromyalgia, including her sleep 
disorder and multiple points of tenderness throughout her 
body.  He concluded that based on a review of her records and 
discussion with the veteran, it appeared that the veteran's 
condition started in service.

VA treatment notes dated from July 2001 to December 2004 
reflect continued complaints of and treatment for neck and 
low back pain.

Private office visit summaries from J. A., M. D., dated from 
August 2004 to July 2006, show treatment for myofascial pain 
syndrome and other conditions.

The veteran testified during an August 2006 hearing that she 
was rear-ended in 1997, hospitalized, and out of work for 
quite some time.

VA treatment notes dated from March 2004 to September 2006 
reflect continued treatment for chronic neck and low back 
pain.  In a VA treatment note dated in January 2006, the 
assessment included fibromyalgia.

In a letter dated in September 2006, the Appeals Management 
Center (AMC) requested the name and dates of any VA medical 
facility that provided treatment following the veteran's 1997 
car accident.  In addition, the AMC provided Authorization 
for Release of Information forms for any private treatment or 
hospitalization records following the veteran's 1997 car 
accident.  No response was received from the veteran.

The veteran failed to report for a June 2007 VA spine 
examination.

VA treatment notes dated from March 2006 to May 2008 reflect 
ongoing treatment for chronic neck and low back pain, 
including narcotic pain medication management.

In a VA spine examination report dated in August 2008, the 
veteran stated that her neck problem began with a motor 
vehicle accident during service and was re-injured during war 
games.  She also reported that she injured her neck during 
the 1997 motor vehicle accident.  She denied any neck 
surgery.  She stated that her low back problem began during 
the in-service motor vehicle accident and denied that the 
1997 motor vehicle accident made it worse.  Following a 
thorough review of the claims file and interview and physical 
examination of the veteran, the examiner diagnosed herniated 
nucleus pulposus of C5-6 with right C6, C7 radiculopathy and 
bulging in C3-4 and C4-5.  The examiner opined that the 
veteran's neck disability was not caused by service because 
she admitted to a neck injury in a motor vehicle accident 
after service, and the herniated nucleus pulposus of C5-6 and 
radiculopathy were not noted until 2002.  Therefore, the 
examiner concluded that the etiology of the herniated nucleus 
pulposus would be some injury after service.  The examiner 
also diagnosed herniated nucleus pulposus of L5-S1 and small 
herniated nucleus pulposus L4-L5 with right S1 radiculopathy 
and opined that it was not caused by active service.  The 
examiner explained that herniated nucleus pulposus of L5-S1 
was not noted on testing until December 2003, and right S1 
radiculopathy was not noted on testing until 2002.  
Therefore, the examiner concluded that the etiology of the 
herniated nucleus pulposus of the low back would be some 
incident after service.

The Board has considered the veteran and her representative's 
contentions, but finds that service connection for the 
veteran's claimed neck and low back disabilities is not 
warranted because there is no connection between her current 
neck and low back disabilities and any event, injury, or 
disease during active military service.

Although the veteran has alleged that an in-service motor 
vehicle accident and training exercises caused her claimed 
neck and low back disabilities, the Board notes that there 
was no organic neck or back disability found on VA 
examination in 1994.  Nor was any organic neck or back 
disability found until examination by G. W., M. D., in March 
and April 2002, which notably is after her reported 1997 
motor vehicle accident.  Similarly, radiculopathy related to 
the neck and low back was not noted until June 2002.  
Instead, the etiology of the veteran's neck and low back pain 
from the time of service to VA examination in April 2004 is 
noted to be related to non-orthopedic, or psychological, 
factors (for which she is service-connected).  Moreover, in 
September 2006, the AMC requested additional information 
about the veteran's claims, including any VA or private 
hospital treatment records from the veteran's 1997 car 
accident; however, the veteran did not respond.  In this 
regard, the Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

Furthermore, the record includes no competent medical opinion 
establishing a medical relationship between the post-service 
diagnoses of herniated nucleus pulposus of the cervical or 
lumbar spine to any established event in service, and neither 
the veteran nor her representative has presented, identified, 
or alluded to the existence of any such opinion.  Rather, a 
VA examiner concluded in August 2008 that based on the 
evidence of record in the veteran's claims file and a 
physical examination, the veteran's claimed neck and low back 
disabilities were not likely caused by any in-service injury, 
as no organic disability of the neck or back was shown on 
examination until 2002, after her 1997 car accident.  
Therefore, the veteran's claims for neck and low back 
disabilities must be denied because there is no nexus between 
the veteran's current neck and low back disabilities and her 
military service. 

In addition to the medical evidence, the Board has considered 
the assertions that the veteran advanced in connection with 
the appeal.  The Board does not doubt the sincerity of the 
veteran's belief that she has current neck and low back 
disabilities as a result of events during military service.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran is a 
layperson without the appropriate medical training or 
expertise, she is not competent to render probative (i.e., 
persuasive) opinions on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of her claimed disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for neck and low back disabilities must be denied.  
In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a herniated nucleus 
pulposus of the cervical spine with radiculopathy is denied.

Entitlement to service connection for a herniated nucleus 
pulposus of the lumbosacral spine with radiculopathy is 
denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


